Wi-iitfield, O. J.,
delivered the opinion of the court.
The facts alleged in this bill disclose a most remarkable case, one falling peculiarly within the jurisdiction of the chancery court, pre-eminently a case for full and complete discovery. We do not think the tax assessor and tax collector of Clarke county necessary parties to this bill. Section 4200 of the code of 1892 is applicable where there has been a willful default on the part of such officers to assess or collect, respectively, the taxes. Wherever the case made by the bill and admitted by *113the demurrer plainly shows that there could have been no willful default on the part of the assessors and collectors, the statute can have no application, and such is the case before us. Manifestly the provision of this § 4200 could not be applied retrospectively to all the various tax assessors and tax collectors, and the multitudinous sureties on their bonds, since the Stonewall Manufacturing Company was established in 1870, for two reasons: First, because the statute, on its face, is prospective only; second, because the tax assessors and tax collectors cannot be held guilty of a willful violation of a law, not passed at the time at which they acted. And it is equally plain, under the principles announced in Railroad Co. v. West, 78 Miss., 789 (29 So., 475), that the tax assessors and tax collectors, since the adoption of the code of 1892, have not been guilty of any willful default in this matter, on the facts of this case. It plainly appears from the bill, so far as the assessors are concerned, that the property involved was returned by the appellees on lists furnished by the assessor, and by the assessor duly assessed. The effort here is not to back-assess any part of the property of these two corporations, but simply to compel them to pay the taxes according to the sworn assessments that the corporations themselves returned — the bill charging also that a-lien exists for these taxes, enforceable only in the chancery court. The assessors are not charged with any default, but, according to the allegations of the bill, fully discharged their duty. So far as the tax collectors are concerned, the bill does not charge them with any default, but plainly avers that the reason why the taxes have not been collected is that up to the adoption of the constitution of 1890 exemption was claimed from taxation under an act of the legislature passed presumably in 1882 (Laws 1882, p. 84), and under the ordinance of the constitution of 1890 after that date. As held in Railroad Co. v. West, supra, it was not the duty of the tax collector, acting in a mere ministerial capacity, to pass upon the validity of the exemption claimed, either under the statute or the constitution. *114That is a judicial question. A willful default cannot be predicated of the failure of a tax collector to collect taxes from a corporation when it exhibits an act of the legislature or a provision of the constitution purporting to exempt the property from taxation. The general scope of this bill is that these, claims of exemption on the part of both corporations, whether under a legislative enactment or constitutional ordinance, are void, and that the taxes due from the Stonewall Manufacturing Company are liens charged upon the property of that corporation in the possession of the Stonewall Cotton Mills, which property, it is alleged, still owes such taxes, though the corporation is now known as the Stonewall Cotton Mills, which has succeeded it; and it is further charged that there has been a fraudulent and collusive arrangement entered into between the two corporations, with the view of defrauding the public revenues out of an amount of taxes aggregating about $lé,000; it being charged that the same persons that owned the capital stock of the Stonewall Manufacturing Company also own the capital stock of the Stonewall Cotton Mills, and that the change of name from the Stonewall Manufacturing Company to the Stonewall Cotton Mills was a part of such fraudulent scheme, the purpose in this respect being to claim that the Stonewall Cotton Mills was a factory established after the constitution of 1890 went into effect, whereas in truth and in fact the iiroperty of the Stonewall Manufacturing Company was the property of the Stonewall Cotton Mills, the stockholders of the one had become the stockholders of the other, and the superintendent or manager of the property of the Stonewall Manufacturing Company had continuously managed the property of the Stonewall Cotton Mills; and it is further averred that, if there was any transfer or conveyance by the Stonewall Manufacturing Company to the Stonewall Cotton Mills of its property and effects, no record of it appears, and that an essential feature of such transfer was an assumption by the Stonewall Cotton Mills of these particular taxes due on the property of the Stonewall *115Manufacturing Company; and it is further averred that the Stonewall Cotton Mills has not paid any of the taxes due by it since its organization under the changed name. If the facts thus alleged are true, it must be obvious that a plain ease for equity jurisdiction, on more grounds than one, has been shown, and no amount of subtle and refined reasoning can obscure the right of the complainant to an answer on the facts.
Decree reversed, dem/urrer overruled, and cause remanded, and leave given to answer within thirty days from the date of the filing of the mandate in the court below.